FILED
                            NOT FOR PUBLICATION                            DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30402

               Plaintiff - Appellee,             D.C. No. 6:12-cr-00011-DLC

  v.
                                                 MEMORANDUM*
SHAWN BRIAN ELTRINGHAM, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                    Dana L. Christensen, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Shawn Brian Eltringham, Jr., appeals from the district court’s judgment and

challenges his guilty-plea conviction and 24-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a), (b)(1)(C). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Eltringham’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief. We have provided Eltringham the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Eltringham’s request for a remand is denied. See United States v. Ruiz, 536
U.S. 622, 633 (2002) (“[T]he Constitution does not require the Government to

disclose material impeachment evidence prior to entering a plea agreement with a

criminal defendant.”).

      AFFIRMED.




                                          2                                  12-30402